DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 11/10/22, amended claim(s) 1, 10, 16-19, and 21 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 10 is objected to because of the following informalities: “one or more sleep sensors” (line 9) appears that it should be “the one or more sleep sensors.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sleep environment adjustor … in response to determining that the potential issue can be addressed, adjusts a sleep environment of the sleeper based on the potential issue,” in claim 17, which corresponds to “an adjustable bed” (see para [0064] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3, the claim language “wherein the verifying the predicted sleep phase is further based on the one or more physiological indicators” lacks antecedent basis.  This step was removed from claim 1, from which claim 3 depends.  Therefore, the claim will be examined as this limitation as intended to be removed from the claim language to make it consistent with the claim language removed from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, 9-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0049701 to Raisanen in view of U.S. Patent Application Publication No. 2015/0164438 to Halperin et al. (hereinafter “Halperin”) and U.S. Patent Application Publication No. 2013/0283530 to Main et al. (hereinafter “Main”), or alternatively over Raisanen in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”), Halperin, and Main.
For claim 1, Raisanen discloses a method (Abstract) comprising:
receiving data from one or more sleep sensors (7) (Figs. 1-2) (para [0010]) integrated in a mattress system (2, 3, 4) (as can be seen in Figs. 1-2), the sleep sensor directly attached to the mattress system (Fig. 2) (para [0009]), wherein the sleep sensor measures force (Examiner’s Note: functional language, i.e., capable of) placed on the sleep sensor in a direction perpendicular to a sleep surface of the mattress system (as can be seen in Fig. 2, the sensor being downward of sleep surface and therefore capable of measuring downward forces since it is positioned downward) (Abstract) (para [0013]) (claim 1);
analyzes the received data to determine movement of sleeper(s) on the mattress system (para [0010], [0013], and [0017]); and
providing results of the analyzed data to server via a wireless connection, for display to the user (para [0010]).
Raisanen appears to further disclose that the sleep sensor is an inductive sleep sensor (para [0003] and/or [0015]).
However, in the even that a skilled artisan would not understand that Raisanen discloses that the sleep sensor is an inductive sleep sensor, AAPA teaches an inductive sleep sensor (“LDC1000, LDC1612, or LDC1614,” para [0021]).
It would have been obvious to a skilled artisan to modify Raisanen such that the sleep sensor is an inductive sleep sensor, in view of AAPA, because such a modification would be the simple substitution of one sensor for another sensor that would lead to the predictable result of detecting movements of the sleeper (which both sensors are intended to do).
Raisanen and AAPA do not expressly disclose that the server is a user’s mobile device.
However, Halperin teaches providing results to a user’s mobile device (para [0116], [0237], and/or [0321]).
It would have been obvious to a skilled artisan to modify Raisanen such that the server is a user’s mobile device, in view of the teachings of Halperin, for the obvious advantage of allowing the user to see their results in a portable, easy to carry device.
Raisanen and AAPA do not expressly disclose the mattress system including a mattress and a solid base, the sleep sensor positioned on the solid base of the mattress system.
However, Halperin teaches a mattress system (see Fig. 1) including a mattress and a solid base (see Fig. 1, which shows a mattress, i.e., 37, and an unlabeled solid base structure that is the same size and shape as the mattress, as well as a bed frame), the sleep sensor (i.e., 30) positioned on the solid base of the mattress system (see in Fig. 1 how 30 is attached to the unlabeled structure under 37) (also see para [0239], and more generally para [0121], [0137], [0140]-[0141], [0165], and/or [0173]).
It would have been obvious to a skilled artisan to modify Raisanen to such that the mattress system including a mattress and a solid base, the sleep sensor positioned on the solid base of the mattress system, in view of the teachings of Halperin, because such a modification would be the simple substitution of the location of the sensor (i.e., outside the mattress for inside the mattress) that would lead to the predictable result of sensing/measuring movements of the patient in the bed, which is an intended function of both Raisanen and Halperin.  Alternatively, such a modification would be obvious to a skilled artisan for the obvious advantage of making the system modular, such that the sensor(s) don’t have to be manufactured inside the mattress, thereby allowing the sensor(s) to be attached to an off-the shelf mattress as well as reduce manufacturing costs (i.e., by eliminating the costs associated with the canals in Raisanen).
Raisanen, AAPA, and Halperin do not expressly disclose detecting two or sleepers using the received data; monitoring relative data of the two or more sleepers; and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data.
However, Main teaches detecting two or more sleepers using received data (para [0043], [0048]-[0049]); monitoring relative data of the two or more sleepers (para [0043], the pressure and contact area data of each person, cumulatively, reading on the “relative data”) (also see para [0048]); and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data (para [0043] and [0081]).
It would have been obvious to a skilled artisan to modify Raisanen to include detecting two or sleepers using the received data; monitoring relative data of the two or more sleepers; and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data, in view of the teachings of Main, for the obvious advantage of making individual adjustments for each person to the bed based on the dataset(s) for each person (see Abstract of Main).
For claim 2, Raisanen further discloses where the solid base of the mattress system comprises one or more of: a box spring, a bed frame, and slats supporting the mattress (as can be seen in Figs. 1-2).
For claim 3, Raisanen, as modified, further discloses isolating one or more physiological indicators including breathing, micromotion, and heart rate data from the received data (para [0013]).
For claim 4, Raisanen and AAPA do not expressly disclose determining a potential issue of the sleeper based on the received data and the determined movements and wherein providing results comprises notifying the user of the potential issue.
However, Halperin teaches determining a potential issue of the sleeper based on the received data and the determined movements and wherein providing results comprises notifying the user of the potential issue (para [0237] and [0321]-[0322]).
It would have been obvious to a skilled artisan to modify Raisanen to include determining a potential issue of the sleeper based on the received data and the determined movements and wherein providing results comprises notifying the user of the potential issue, in view of the teachings of Halperin, for the obvious advantage of being able to administer a treatment or an adjustment if a sleeping issue arises so that the sleeper/patient may be taken care of in a prompt manner.
For claim 7, Raisanen, AAPA, and Halperin do not expressly disclose determining whether the potential issue can be addressed; and in response to determining that the potential issue can be addressed, adjusting a sleep environment of the sleeper based on the potential issue.
However, Main teaches determining whether the potential issue can be addressed (para [0045], [0086]-[0087], [0090], and [0109]); and in response to determining that the potential issue can be addressed, adjusting a sleep environment of the sleeper based on the potential issue (para [0045], [0086]-[0087], [0090], and [0109]).
It would have been obvious to a skilled artisan to modify Raisanen to include determining whether the potential issue can be addressed; and in response to determining that the potential issue can be addressed, adjusting a sleep environment of the sleeper based on the potential issue, in view of the teachings of Main, for the obvious advantage of assistance the patient/sleeper to enter a deeper sleep or wake up, depending on what is needed.
For claim 9, Raisanen further discloses wherein the inductive sleep sensor is integrated into a slat supporting the mattress (5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b) (as can be seen in Figs. 1-2).
For claim 10, Raisanen discloses a sleep sensor system (Abstract) comprising:
one or more sleep sensors (7) (Figs. 1-2) (para [0010]) integrated in a mattress system (2, 3, 4) (as can be seen in Figs. 1-2), the sleep sensor directly attached to the mattress system (Fig. 2) (para [0009]), wherein the sleep sensor measures force (Examiner’s Note: functional language, i.e., capable of) placed on the sleep sensor in a direction perpendicular to a sleep surface of the mattress system (as can be seen in Fig. 2, the sensor being downward of sleep surface and therefore capable of measuring downward forces since it is positioned downward) (Abstract) (para [0013]) (claim 1);
data collection circuitry (8) (Figs. 1-2) (para [0010]) coupled to the sleep sensor (para [0010]), wherein the data collection circuitry:
receives data from the one or more sleep sensors (para [0010]);
analyzes the received data to determine movement of sleeper(s) on the mattress system (para [0010], [0013], and [0017]); and
a wireless connection to provide (Examiner’s Note: functional language/intended use, i.e., capable of) results of the analyzed data to a user mobile device for display to the user (para [0016]-[0017] and/or [0025]).
Raisanen appears to further disclose that the sleep sensor is an inductive sleep sensor (para [0003] and/or [0015]).
However, in the even that a skilled artisan would not understand that Raisanen discloses that the sleep sensor is an inductive sleep sensor, AAPA teaches an inductive sleep sensor (“LDC1000, LDC1612, or LDC1614,” para [0021]).
It would have been obvious to a skilled artisan to modify Raisanen such that the sleep sensor is an inductive sleep sensor, in view of AAPA, because such a modification would be the simple substitution of one sensor for another sensor that would lead to the predictable result of detecting movements of the sleeper (which both sensors are intended to do).
Raisanen and AAPA do not expressly disclose the mattress system including a mattress and a solid base, the sleep sensor positioned on the solid base of the mattress system.
However, Halperin teaches a mattress system (see Fig. 1) including a mattress and a solid base (see Fig. 1, which shows a mattress, i.e., 37, and an unlabeled solid base structure that is the same size and shape as the mattress, as well as a bed frame), the sleep sensor (i.e., 30) positioned on the solid base of the mattress system (see in Fig. 1 how 30 is attached to the unlabeled structure under 37) (also see para [0239], and more generally para [0121], [0137], [0140]-[0141], [0165], and/or [0173]).
It would have been obvious to a skilled artisan to modify Raisanen to such that the mattress system including a mattress and a solid base, the sleep sensor positioned on the solid base of the mattress system, in view of the teachings of Halperin, because such a modification would be the simple substitution of the location of the sensor (i.e., outside the mattress for inside the mattress) that would lead to the predictable result of sensing/measuring movements of the patient in the bed, which is an intended function of both Raisanen and Halperin.  Alternatively, such a modification would be obvious to a skilled artisan for the obvious advantage of making the system modular, such that the sensor(s) don’t have to be manufactured inside the mattress, thereby allowing the sensor(s) to be attached to an off-the shelf mattress as well as reduce manufacturing costs (i.e., by eliminating the costs associated with the canals in Raisanen).
Raisanen, AAPA, and Halperin do not expressly disclose detecting two or sleepers using the received data; monitoring relative data of the two or more sleepers; and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data.
However, Main teaches detecting two or more sleepers using received data (para [0043], [0048]-[0049]); monitoring relative data of the two or more sleepers (para [0043], the pressure and contact area data of each person, cumulatively, reading on the “relative data”) (also see para [0048]); and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data (para [0043] and [0081]).
It would have been obvious to a skilled artisan to modify Raisanen to include detecting two or sleepers using the received data; monitoring relative data of the two or more sleepers; and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data, in view of the teachings of Main, for the obvious advantage of making individual adjustments for each person to the bed based on the dataset(s) for each person (see Abstract of Main).
For claim 11, Raisanen further discloses wherein the solid base of the mattress system comprises one of a foundation, a slat, or a box spring (3 and/or 4) (Fig. 2) (para [0009], 3 and/or 4 having different rigidities from 2).
For claim 15, Raisanen further discloses a sensor case (5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b) having a top (top of 5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b) and a bottom (bottom of 5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b), wherein the top is a curved top (unlabeled, but as can see in Fig. 2) which moves (Examiner’s Note: functional language, i.e., capable of) due to the motions of the sleeper (para [0012]).
For claim 16, Raisanen and AAPA do not expressly disclose determining a potential issue of the sleeper based on the received data and the determined movements and wherein providing results comprises notifying the user of the potential issue.
Raisanen and AAPA do not expressly disclose determining a sleep configuration of a sleeper.
However, Halperin teaches determining a sleep configuration of a sleeper (para [0173]).
It would have been obvious to a skilled artisan to modify Raisanen to include determining a sleep configuration of a sleeper, in view of the teachings of Halperin, for the obvious advantage of determining the posture of the subject to help the accuracy of the movement detection in Raisanen.
For claim 17, Raisanen, AAPA, and Halperin do not expressly disclose a sleep environment adjuster, wherein the data collection circuitry further determines whether the potential issue can be addressed; and wherein the sleep environment adjustor, in response to determining that the potential issue can be addressed, adjusting a sleep environment of the sleeper based on the potential issue.
However, Main teaches a sleep environment adjuster (para [0045], [0086]-[0087], [0090], and [0109]), wherein the data collection circuitry further determines whether the potential issue can be addressed (para [0045], [0086]-[0087], [0090], and [0109]); and wherein the sleep environment adjustor, in response to determining that the potential issue can be addressed, adjusting a sleep environment of the sleeper based on the potential issue determining whether the potential issue can be addressed (para [0045], [0086]-[0087], [0090], and [0109]).
It would have been obvious to a skilled artisan to modify Raisanen to include a sleep environment adjuster, wherein the data collection circuitry further determines whether the potential issue can be addressed; and wherein the sleep environment adjustor, in response to determining that the potential issue can be addressed, adjusting a sleep environment of the sleeper based on the potential issue, in view of the teachings of Main, for the obvious advantage of assistance the patient/sleeper to enter a deeper sleep or wake up, depending on what is needed.
For claim 18, Raisanen discloses a sleep sensor system (Abstract) comprising:
a mattress (2) (Fig. 2) (para [0009]) having a sleep surface (top surface of 2 shown in Fig. 2) to receive (Examiner’s Note: functional language, i.e., capable of) a sleeper (as can be seen in Fig. 2);
a sensor system (7 and 8) (Figs. 1-2) (para [0010]) integrated into the mattress (as can be seen in Figs. 1-2), the sensor system designed to (Examiner’s Note: functional language, i.e., capable of) detect micromovements of the sleeper (Abstract) (para [0013]) (claim 1), wherein the sleep sensor measures force (Examiner’s Note: functional language, i.e., capable of) placed on the sleep sensor in a downward direction perpendicular to the sleep surface of the mattress (as can be seen in Fig. 2, the sensor being downward of sleep surface and therefore capable of measuring downward forces since it is positioned downward) (Abstract) (para [0013]) (claim 1); and
data collection circuitry (8) (Figs. 1-2) (para [0010]) coupled to the sleep sensor (para [0010]), wherein the data collection circuitry:
receives data from the one or more sleep sensors (para [0010]);
analyzes the received data to determine movement of sleeper(s) on the mattress system (para [0010], [0013], and [0017]); and
a wireless connection to provide (Examiner’s Note: functional language/intended use, i.e., capable of) results of the analyzed data to a user mobile device for display to the user (para [0016]-[0017] and/or [0025]).
Raisanen appears to further disclose that the sensor system is an inductive sensor system designed to inductively detect (Examiner’s Note: functional language, i.e., capable of) mircromovements of the sleeper (para [0003] and/or [0015]).
However, in the even that a skilled artisan would not understand that Raisanen discloses that the sensor system is an inductive sensor system designed to inductively detect mircromovements of the sleeper, AAPA teaches an inductive sensor system designed to inductively detect micromovements of the sleeper (“LDC1000, LDC1612, or LDC1614,” para [0021]).
It would have been obvious to a skilled artisan to modify Raisanen such that the sensor system is an inductive sensor system designed to inductively detect mircromovements of the sleeper, in view of AAPA, because such a modification would be the simple substitution of one sensor for another sensor that would lead to the predictable result of detecting movements of the sleeper (which both sensors are intended to do).
Raisanen and AAPA do not expressly disclose a solid base for the mattress, the solid base comprising one of: a box spring, a foundation, a slat, or a base completely beneath the mattress, the sleep sensor integrated into the solid base.
However, Halperin teaches a mattress system (see Fig. 1) including a mattress and a solid base (see Fig. 1, which shows a mattress, i.e., 37, and an unlabeled solid base structure that is the same size and shape as the mattress, as well as a bed frame), the solid base comprising one of a box spring, a foundation, a slat, or a base completely beneath the mattress (see Fig. 1), the sleep sensor (i.e., 30) integrated into the solid base (see in Fig. 1 how 30 is attached to the unlabeled structure under 37) (also see para [0239], and more generally para [0121], [0137], [0140]-[0141], [0165], and/or [0173]).
It would have been obvious to a skilled artisan to modify Raisanen to include a solid base for the mattress, the solid base comprising one of: a box spring, a foundation, a slat, or a base completely beneath the mattress, the sleep sensor integrated into the solid base, in view of the teachings of Halperin, because such a modification would be the simple substitution of the location of the sensor (i.e., outside the mattress for inside the mattress) that would lead to the predictable result of sensing/measuring movements of the patient in the bed, which is an intended function of both Raisanen and Halperin.  Alternatively, such a modification would be obvious to a skilled artisan for the obvious advantage of making the system modular, such that the sensor(s) don’t have to be manufactured inside the mattress, thereby allowing the sensor(s) to be attached to an off-the shelf mattress as well as reduce manufacturing costs (i.e., by eliminating the costs associated with the canals in Raisanen).
Raisanen, AAPA, and Halperin do not expressly disclose detecting two or sleepers using the received data; monitoring relative data of the two or more sleepers; and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data.
However, Main teaches detecting two or more sleepers using received data (para [0043], [0048]-[0049]); monitoring relative data of the two or more sleepers (para [0043], the pressure and contact area data of each person, cumulatively, reading on the “relative data”) (also see para [0048]); and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data (para [0043] and [0081]).
It would have been obvious to a skilled artisan to modify Raisanen to include detecting two or sleepers using the received data; monitoring relative data of the two or more sleepers; and attributing a portion of the received data to a sleeper of the two or more sleepers using the relative data, in view of the teachings of Main, for the obvious advantage of making individual adjustments for each person to the bed based on the dataset(s) for each person (see Abstract of Main).
For claim 19, Raisanen, or Raisanen as modified, further discloses wherein the inductive sensor system comprises an inductive sleep sensor (7), in a sensor case (5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Halperin and Main, and further in view of U.S. Patent Application Publication No. 2015/0351694 to Shimizu et al.  (hereinafter “Shimizu”), or alternatively under 35 U.S.C. 103 as being unpatentable over Raisanen in view of AAPA, Halperin, and Main, and further in view of Shimizu.
For claim 5, Raisanen, AAPA, Halperin and Main do not expressly disclose wherein the one or more sleep sensors comprises a plurality of separate sensor devices, each sensor device coupled to one or more other sensor devices.
However, Shimizu teaches wherein the sleep sensor comprises a plurality of separate sensor devices (42), each sensor device coupled to one or more other sensor devices (see Fig. 2, i.e., via 4).
It would have been obvious to a skilled artisan to modify Raisanen wherein the one or more sleep sensors comprises a plurality of separate sensor devices, each sensor device coupled to one or more other sensor devices, in view of the teachings of Shimizu, for the obvious advantage of measuring entire body pressure distribution ([0052]).
For claim 6, Raisanen, AAPA, Halperin and Main do not expressly disclose wherein the plurality of separate sensor devices comprise two sensors, positioned at a head and a mid-chest height of the sleeper.
However, Shimizu teaches wherein the plurality of separate sensor devices comprise two sensors (41), positioned at a head and a mid-chest height of the sleeper (Fig. 1) (para [0051]).
It would have been obvious to a skilled artisan to modify Raisanen wherein the plurality of separate sensor devices comprise two sensors, positioned at a head and a mid-chest height of the sleeper, in view of the teachings of Shimizu, for the obvious advantage of measuring entire body pressure distribution ([0052]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Halperin and Main, and further in view of U.S. Patent Application Publication No. 2016/0045035 to Van Erlach, or alternatively under 35 U.S.C. 103 as being unpatentable over Raisanen in view of AAPA, Halperin, and Main, and further in view of Van Erlach.
For claim 8, Raisanen, as modified, further discloses wherein the inductive sleep sensor is integrated into the solid base of a mattress foundation (para [0239] of Halperin), the inductive sleep sensor coupled to a non-moving portion of the mattress foundation (para [0239] of Halperin).
Raisanen, AAPA, Halperin, and Main do not disclose that the mattress foundation is an adjustable mattress foundation.
However, Van Erlach teaches an adjustable mattress foundation (see claims 5-6).
It would have been obvious to a skilled artisan to modify Raisanen such that the mattress foundation is an adjustable mattress foundation, in view of the teachings of Van Erlach, for the obvious advantage of raising and/or lowering the mattress to adjust to the comfort of the patient.
Claim(s) 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Halperin and Main, and further in view of U.S. Patent Application Publication No. 2009/0071810 to Hanson et al. (hereinafter “Hanson”), or alternatively under 35 U.S.C. 103 as being unpatentable over Raisanen in view of AAPA, Halperin, and Main, and further in view of Hanson.
For claim 12, Raisanen further discloses a sensor case (5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b) having a top (top of 5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b) and a bottom (bottom of 5, 5a, 6, 6a, 6b, 12, 12a, and/or 12b), and compressible sides (para [0012]).
Raisanen, AAPA, Halperin, and Main do not expressly disclose wherein movements of the sleeper move a hinged metallic top of the sensor case which is inductively sensed by the inductive sleep sensor.
However, Hanson teaches wherein movements of a hinged metallic portion (34, and optionally includes 38 and/or 48) (Fig. 1) (para [0019]) is inductively sensed by an inductive sensor (32) (para [0040]-[0041]).
It would have been obvious to a skilled artisan to modify Raisanen wherein movements of the sleeper move a hinged metallic top of the sensor case which is inductively sensed by the inductive sleep sensor, in view of the teachings of Hanson, because such a modification would be the simple substitution of the structures used for the sensor system that would lead to the predictable result of detecting micromovements of the sleeper (i.e., via the movement of the hinge).
For claim 13, Raisanen further discloses wherein the compressible sides do not compress completely when a sleeper is lying on the mattress, to provide movement due to the micro-motions of the sleeper on the mattress (Examiner’s Note: functional language, i.e., capable of) (para [0012]).
For claim 20, Raisanen further discloses disclose discloses wherein the sensor case is compressible (para [0012]).
Raisanen, AAPA, Halperin, and Main do not expressly disclose a hinged metallic portion, and wherein inductively detecting micromovements of the sleeper is based on the movement of the hinged metallic portion of the sensor case.
However, Hanson teaches a hinged metallic portion (34, and optionally includes 38 and/or 48) (Fig. 1) (para [0019]), and wherein inductively detecting micromovements of the sleeper (Examiner’s Note: functional language, i.e., capable of) is based on the movement of the hinged metallic portion of the sensor case to inductively detect micro-movements (para [0040]-[0041]).
It would have been obvious to a skilled artisan to modify Raisanen to include a hinged metallic portion, and wherein inductively detecting micromovements of the sleeper is based on the movement of the hinged metallic portion of the sensor case, in view of the teachings of Hanson, because such a modification would be the simple substitution of the structures used for the sensor system that would lead to the predictable result of detecting micromovements of the sleeper (i.e., via the movement of the hinge).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Halperin and Main, and further in view of U.S. Patent No. 5,168,759 to Bowman, or alternatively under 35 U.S.C. 103 as being unpatentable over Raisanen in view of AAPA, Halperin, and Main, and further in view of Bowman.
For claim 14, Raisanen, AAPA, Halperin, and Main do not expressly disclose wherein the compressible sides are foam.
However, Bowman teaches compressible sides (sides of 18) that are foam (col. 3, lines 30-36).
It would have been obvious to a skilled artisan to modify Raisanen wherein the compressible sides are foam, in view of the teachings of Bowman, because it has been held that the selection of a known material that is suitable for an intended use is within the purview of a skilled artisan.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 21 is/are rejected under 35 U.S.C. 10103 as being unpatentable over Raisanen in view of Halperin and Main, and further in view of U.S. Patent Application Publication No. 2010/0036211 to La Rue et al. (hereinafter “La Rue”), or alternatively under 35 U.S.C. 103 as being unpatentable over Raisanen in view of AAPA, Halperin, and Main, and further in view of La Rue.
For claim 21, Raisanen, AAPA, Halperin, and Main do not expressly disclose a signal converter to convert data from the inductive sleep sensor to a digital signal, the digital signal sent via a cable to the data collection unit.
However, La Rue teaches a signal converter (140) to convert (Examiner’s Note: functional language, i.e., capable of) data from a sensor to a digital signal (para [0043], [0046], and/or [0047]), the digital signal sent (Examiner’s Note: functional language, i.e., capable of) via a cable to the data collection unit (“hard-wired,” para [0068]) (see 530 is Fig. 5) (also see para [0114]).
It would have been obvious to a skilled artisan to modify Raisanen to include a signal converter to convert data from the inductive sleep sensor to a digital signal, the digital signal sent via a cable to the data collection unit, in view of the teachings of La Rue, for the obvious advantage of allowing a physician or other health-care provider to remotely monitor the subject that is sleeping on the mattress.
Response to Arguments
Applicant’s arguments filed 11/10/22 have been fully considered.  Applicant’s amendments and arguments have overcome the previous 112 rejections.  However, new grounds of rejection have been necessitated by Applicant’s amendments and arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791